Citation Nr: 1810408	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-15 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to March 25, 2014, and entitlement to a rating in excess of 50 percent thereafter for post-traumatic stress disorder (PSTD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Timmerman, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the Army from December 1967 to December 1970. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDING OF FACT

Throughout the period on appeal, the Veteran's PTSD has been characterized by occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

1. From February 19, 2010 on, the criteria for a rating of 70 percent for PTSD have been met. 38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, DC 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Framework 

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7. In addition, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Psychiatric impairment is rated according to the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130.  Under that formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

When determining the appropriate disability rating to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology, and the plain language of the regulation makes it clear that a Veteran's impairment must be "due to" those symptoms, and that a Veteran may only qualify for a given rating by demonstrating the particular symptoms associated with that percentage disability, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Evidence

In a December 2010 rating decision (the decision on appeal) the Veteran's PTSD was given an initial rating of 30 percent disabling, effective the date of the claim, February 19, 2010. During the pendency of the appeal, in an April 2014 rating decision, the RO granted the Veteran an increased rating of 50 percent, effective March 25, 2014. The Veteran contends that his PTSD warrants a rating of 70 percent throughout the entire claims period. The Board agrees.

The Veteran has undergone one private PTSD examination, and has been afforded two PTSD VA examinations during the period on appeal. At a May 2010 private examination, he reported suicidal ideation, without any plan to carry it out. He reported intrusive thoughts of military experiences, sleep disturbances, a history of flashbacks, which had dissipated in the past few years, irritability, trouble trusting people, and hypervigilance. The Veteran reported that he had built a compound on his property, which he walked at night with a weapon. He reported that he was divorced and lived alone. He reported that he had two friends, and they reloaded ammunition together. He reported that he drank three to five beers a day, and that he used alcohol to help him sleep. In addition, the examiner noted the following symptoms: limited concentration, blunted affect, dysphoric mood, moderate depression, and evidence of thought blocking and tremors while relating incidents in Vietnam.

At an August 2010 VA examination, the Veteran reported no suicidal ideation. He reported trouble sleeping, recurring nightmares, flashbacks to Vietnam that occurred daily or every other daily, a sense of detachment from people, difficulty recalling some aspects of Vietnam, irritability, occasional trouble concentrating, hypervigilance, and an exaggerated startle response. The examiner indicated that the Veteran had a restricted range of affect, but otherwise normal mood, speech, and behavior. The Veteran reported that he experienced occasional panic attacks, and that he patrolled the perimeter of his home weekly to check for footprints and make sure it was secure. He reported using alcohol and marijuana to help him sleep, and to cope with his symptoms. He reported drinking four to six beers per day, which he believed was problematic. He reported he got a DUI in February 2010. He reported he didn't have any friends, and that he spoke with his family by phone, and visited every six months. He reported that his son lived in Hawaii, and he saw him once a year. He reported that he was attending group therapy, which he found helpful, and that he was not on any medication.

At a March 2014 VA examination, the examiner recorded the following symptoms: depressed mood; anxiety; suspiciousness; panic attacks that occurred less than weekly; chronic sleep impairment; mild memory loss, such as names directions, or recent events; disturbances of motivation and mood; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; and impaired impulse control, such as unprovoked irritability with periods of violence. The Veteran reported that he had no friends, other than fellow veterans he occasionally talked to.



Analysis

The Board finds that, throughout the period on appeal, the Veteran's disability picture has been consistent with occupational and social impairment with deficiencies in most areas, including work, school, family relations, judgment, thinking, or mood,. At the May 2010 examination, the Veteran reported impairment in the area of thinking and mood, such as suicidal ideation, trouble recalling distant memories, and blunted affect; in the area of family relations, such as having few friends, living alone, and having trouble trusting people; and in the area of judgment, such as patrolling his property at night with a weapon. Although he reported no suicidal ideation at the August 2010 VA examination, he nevertheless reported symptoms in all of the same areas as at the May 2010 examination, such as memory impairment, restricted affect, a sense of detachment from people, and a lack of friends. The Veteran also reported further impairment in thinking, mood, and judgment, such as increased drinking and use of marijuana, and getting a DUI. The Veteran continued to report similar symptoms at the March 2014 VA examination, including depressed mood, memory loss, difficulty adapting to stressful circumstances such as work, inability to maintain effective relationships, and impaired impulse control. Therefore, because the Veteran's disability picture has been consistently characterized by with occupational and social impairment with deficiencies in most areas, a rating of 70 percent disability is warranted for PTSD for the entire period on appeal, from February 19, 2010 on.

However, the Board finds that the Veteran's symptoms have not risen to the level of total occupational and social impairment, and accordingly a rating of 100 percent is not warranted. First and foremost, the Veteran has been employed throughout the claims period, and as of the March 2014 VA examination was working five to six hours a day in construction. According to the examination, the Veteran's employer is also a Veteran, and is understanding of the effects of his PTSD. Thus the Veteran's PTSD has not resulted in total occupational impairment. Similarly, the record reflects that for the entirety of the claims period, the Veteran has maintained at least some social or family relationships. The Veteran reported at the May 2010 examination that he had two friends, with whom he would reload ammunition. He also reported maintaining contacts with other veterans at the March 2014 VA examination. However, the Veteran did report at the August 2010 VA examination that he did not have any friends with whom he spent time. The Board credits this testimony, but observes that the Veteran also reported staying in touch - however infrequently - with his family. In light of this, and in the context of the other two examinations of record, the overarching picture of the Veteran's disability remains the same: although the Veteran has experienced consistent and serious social impairment, he has nevertheless maintained some social and family relations throughout the claims period. For this reason, his disability does not constitute total social impairment. Therefore, since the Veteran's disability does not rise to the level of total occupational and social impairment, a rating of 100 percent is not warranted.


ORDER

An initial rating of 70 percent for PTSD is granted. 





____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


